De Courcy, J.
The petitioner’s land was duly taken by the
respondent for park and water purposes; and the only issue before the jury was the fair market value of the tract taken. All of the exceptions involve questions of evidence.
The land in question was part of a large tract which had been purchased in September, 1912, by two partners under the name of the Suburban Land Company, and was transferred by them to the petitioner on its incorporation in March, 1913. This corporation is engaged in what is known as the land developing business. It purchases large tracts of land, and plots them out into house lots. These it sells on the instalment plan, giving to the prospective owner a written agreement which provides that the company will give him a deed if he makes the monthly payments; and further that, on his failure to pay any of the instalments as stipulated, the contract shall be considered null and void and all payments theretofore made shall be forfeited to the company. The principal question raised by the exceptions relates to the *541admissibility in evidence of the aggregate contract price for one hundred and fifteen lots, adjacent and similar to those included in the taldng, on which partial payments had been made under such agreements for sale. We are of the opinion that this evidence was excluded properly. The petitioner was entitled to receive as compensation the fair market value of the land taken by the town in view of all the uses to which it might be put. The price paid at recent sales of similar lands in the vicinity was admissible, and was admitted in this case. Such a non-compulsory sale between a willing seller and buyer is ordinarily regarded as a good test or criterion to aid. the jury in determining the value of the land in controversy. The opinion of the buying public so expressed in a free market is what usually determines value. But there must be an actual sale. Without it, the price fixed in a mere agreement to sell adjoining land is not admissible. Chapin v. Boston & Providence Railroad, 6 Cush. 422. Nor would an unaccepted offer for the land in question be admissible as evidence of its actual value. Peirson v. Boston Elevated Railway, 191 Mass. 223, 232. The agreements under which the petitioner disposed of its land did not constitute sales, such as are admissible in evidence to show market value. And, as a test of value, we are not inclined to say that the price which is established artificially and temporarily by booming methods should be regarded as equivalent to the market value which is regulated by the natural laws of supply and demand.
The other exceptions may be disposed of briefly. It was immaterial what work Crossland, who was in possession of certain land under one of the agreements for purchase, did subsequently to the talcing upon land which was not included in the taking. The settlements made or to be made by the petitioner with such persons as held its agreements for the sale of lots included in the taking had no relevancy to the fair market value of the land taken, and did not constitute a separate element of damage under this petition. Edmands v. Boston, 108 Mass. 535, 544.
The price paid for the land by the Suburban Land Company partnership was stated by the witness Brand in cross-examination without objection. The price paid for it two months earlier, in July, 1912, was admitted expressly as “ one of all the facts which you [the jury] are to take into account in arriving at the true value *542at the time of taking.” The jury took a view; and there was ample evidence of what had been done on the land since the date of that sale. We cannot say that the discretion of the presiding judge in admitting this evidence was exercised erroneously. Pierce v. Boston, 164 Mass. 92. The same is true as to the evidence of the sale of the six acre tract in the immediate vicinity. Bowditch v. Boston, 164 Mass. 107.
M. Witte, (W. H. Wood with him,) for the petitioner.
P. A. Hendrick, (E. D. Hassan with him,) for the respondent.
The facts stated in the offer of proof, so far as material, were allowed to be shown, with the exception of the aggregate price agreed upon and the amount of money paid in by the holders of the instalment purchase agreements; and, as already said, these were excluded properly.
The testimony of the town engineer was competent to meet the petitioner’s evidence that there was no more undeveloped land in Arlington. The plan by which he explained his testimony was admissible in the court’s discretion. Everson v. Casualty Co. of America, 208 Mass. 214.
- The names of the owners of the undeveloped lots were immaterial, but the admission of this evidence did not constitute harmful error. Burns v. Jones, 211 Mass. 475. St. 1913, c. 716, § 1.

Exceptions overruled.